Dissenting Opinion by
President Judge Bowman :
I disagree with the majority opinion in its conclusion that notice of tax sale directed to “Henry Whitley, Jr., et ux” is per se violative of the due process rights of Claria Whitley, his wife and tenant by the entireties, of the property in question. Whether “et ux” is a term of art familiar only to a limited segment of our population is not, in itself, decisive, in my opinion, in structuring a due process notice right with respect to impending governmental action.
*429On the record before us, the requisite mail notice of the tax sale was not contested, and its contents revealed the nature of the impending governmental action, the reason therefor, and the property against which it was to be taken, which property Claria owned as a tenant by the entireties. With the requisite mail notice not contested and its contents adequately advising Claria and Henry of the impending governmental action, I can find no detriment to Claria as to notice or otherwise in the protection of her property rights in the real estate being subjected to tax sale for nonpayment of realty taxes. Furthermore, as the Whitleys were not parties to this action, and assuming her due process rights were violated, those claiming through the Whitleys have no derivative due process rights.